FILED
                             NOT FOR PUBLICATION                            JUL 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE W. YEPEZ,                                   No. 10-55492

               Plaintiff - Appellant,            D.C. No. 2:09-cv-08550-SVW-
                                                 RNB
  v.

MELINDA HAAG, Asst. U.S. Attorney; et            MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen V. Wilson, District Judge, Presiding

                              Submitted July 12, 2011 **


Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Federal prisoner Jose W. Yepez appeals pro se from the district court’s

judgment dismissing his action brought under Bivens v. Six Unknown Named

Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that a police

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
detective and a prosecutor engaged in misconduct that resulted in Yepez’s

conviction and sentence to life imprisonment. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§ 1915A, Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir. 2003), and we affirm.

      The district court properly dismissed Yepez’s complaint because a judgment

in favor of Yepez would necessarily imply the invalidity of his conviction or

sentence, and Yepez has not shown that his conviction or sentence has been

previously invalidated. See Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996)

(order).

      We construe the judgment to be without prejudice. See Trimble v. City of

Santa Rosa, 49 F.3d 583, 585 (9th Cir. 1995) (per curiam).

      Yepez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                   10-55492